Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Fujimoto et al. (JP 2008205629 A).
In regards to claim 1, Fujimoto teaches an apparatus for managing a device, comprising: a communication unit for communication with a device and a manager apparatus (Page 3/15, Paragraph 7); and a controller transmitting a notification setting message, comprising a check timing calculation condition and a pre-notification message transmission condition based on the check timing calculation condition for the device (Page 10/15, Paragraphs 13-15), to the device through the communication unit, transmitting, to the manager apparatus, a pre-notification message providing notification that check timing is imminent through the communication unit when a pre-notification message is received from the device based on the pre-notification message transmission condition through the communication unit (Page 10/15, Step 306), and transmitting, to the manager apparatus, an expiration notification message providing notification that the check timing has expired through the communication unit when the 
In regards to claim 6, Fujimoto teaches method of managing a device, comprising steps of: deriving a condition for check timing for the device; transmitting, to the device, a notification setting message to request the device to 20 provide information on the check timing based on the condition (Page 10/15, Paragraphs 13-15); transmitting, to a manager apparatus, an expiration warning message providing notification of estimated check timing when the expiration warning message comprising the check timing estimated by the device based on the condition is received from the device (Page 10/15, Paragraphs 13-15, step(306)); and transmitting, to the manager apparatus, an expiration alarm message providing notification of check timing satisfying the condition by the device when the expiration alarm message comprising the check timing is received from the device (Page 10/15, Paragraphs 11-15, Step 306, Fig 3, Fig 11).

Claim(s) 3 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Jain et al. (US 20190207814 A1).
In regards to claim 3, Jain teaches a communication apparatus for managing a device, comprising: 19 a communication unit for communication with a plurality of devices; and a controller embedding states of the plurality of devices in a vector space using sensor data of the plurality of devices and information on the plurality of devices when the sensor data are received from the plurality of devices through the communication unit (Paragraph 77), further deriving a target check device that needs to be checked among the plurality of devices based on similarity between the states of the plurality of devices in the vector space (Paragraphs 77, 113), and transmitting a check request message to the derived target check device through the communication unit so that the derived target check device performs a self-check (Paragraphs 55, 77, 113).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (JP 2008205629 A) in view of McDonald et al. (US 6778829 B1).
In regard to claim 2, Fujimoto fails to teach a check request message comprising a self- check timing calculation condition is transmitted to the device through the communication unit, when the controller receives a check result message comprising results of a check for a self- check performed by the device at check timing derived based on the self-check timing calculation condition.  
McDonald on the other hand teaches after a check request message comprising a self- check timing calculation condition is transmitted to the device through the communication unit, when the controller receives a check result message comprising results of a check for a self- check performed by the device at check timing derived based on the self-check timing calculation condition, the controller transmit, to the manager apparatus, a check result message comprising the results of the check through the communication unit (Column 6, lines 3-9; Figure 5 (503)).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine McDonald’s  teaching with Fujimoto’s teaching in order to timely conduct a self-check protocol of a target device and a communicating device/unit.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 20190207814 A1) in view of Feng et al. (US 20180060492 A1).
In regards to claim 4, Jain fails to teach the controller classifies the plurality of vectors as at least one cluster through a clustering algorithm, derives a center vector at a center of gravity of the cluster, calculates the similarity based on a distance from the center vector in the vector space, and derives a 
Feng on the other hand teaches the controller classifies the plurality of vectors as at least one cluster through a clustering algorithm, derives a center vector at a center of gravity of the cluster, calculates the similarity based on a distance from the center vector in the vector space (Paragraph 66), furthermore, Feng teaches calculates the similarity based on a distance from the center vector in the vector space, and derives a corresponding device as the target check device when the similarity has a difference of a given number or more (Paragraph 68).   It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Feng’s teaching with Jain’s teaching  in order to accurately target a device and  check the status of the target device.
In regards to claim 5, Jain modified via Feng teaches the controller classifies the plurality of vectors as at least one cluster through a clustering algorithm, derives a center vector at a center of gravity of the cluster, calculates the similarity based on a distance from the center vector in the vector space, and derives a corresponding device as the target check device when the similarity has a difference of a given number or more (Paragraphs 66-68).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 20180060492 A1) in view of McDonald et al. (US 6778829 B1).
In regard to claim 7, Feng teaches a method of managing a device, comprising steps of: receiving sensor data from a plurality of devices (Paragraphs 3, 15, 23); embedding states of the plurality of devices in a vector space using the sensor data of the plurality of devices and parameters for the plurality of devices(Paragraph 66, 68); 
Feng fails to teach deriving a target check device that needs to be checked, among the plurality of devices, based on similarity in the vector space; and transmitting, to the derived target check device, a check request message that enables the derived target check device to perform a self-check.
McDonald on the other hand teaches deriving a target check device that needs to be checked, among the plurality of devices, based on similarity in the vector space; and transmitting, to the derived target check device, a check request message that enables the derived target check device to perform a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685